Jenkins, J.
1. A ruling of the court in disallowing an amendment to the pleading can not be made a ground of a motion for a new trial. Hawkins v. Studdard, 132 Ga. 265 (63 S. E. 852, 131 Am. St. R. 190); Turner v. Barber, 131 Ga. 444 (62 S. E. 587); Clark v. Havard, 133 *687Ga. 160 (65 S. E. 380); Young v. Germania Savings Sank, 134 Ga. 602 (68 S. E. 321); Lynah v. Citizens & Southern Bank, 138 Ga. 583 (75 S. E. 652); Boyee v. Day, 3 Ga. App. 275 (59 S. E. 930); McFarland v. Lee, 10 Ga. App. 698 (63 S. E. 1091).
Decided January 29, 1918.
Action for damages,' from Gwinnett superior court — Judge Hardeman presiding. February 19, 1917.
M. D.'Irwin, George F. Gober, W. I. Heyward, for plaintiff in error. O. A. Nix, contra.
2: While a charge on a material contention not supported by any evidence is reversible error (Birmingham Railroad Co. v. Walker, 101 Ga. 183 (3), 28 S. E. 534), in the instant case there was testimony sufficient for the jury to find that a permanent injury had been inflicted (Wilkins v. Georgia Casualty Co., 19 Ga. App. 162 (3), 91 S. E. 224), by reason of which a decreased earning capacity resulted.
3. The refusal to give the requested charge set forth in the third ground of the amendment to the motion for a new trial was not error, it being covered, so far as pertinent and legal, by instructions given.
4. The evidence authorized the verdict, and for none of the reasons assigned did the court err in overruling the motion for a new trial.

Judgment affirmed.


Wade,' C. J.,- and Luke, J., concur.